            Case 1:21-cr-10028-FDS Document 1 Filed 01/25/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

     UNITED STATES OF AMERICA                )          Criminal No.   21cr10028
                                             )
               v.                            )          Violations:
                                             )
     DURVAN C. LEWIS,                        )          Count One: Tax Evasion
                                             )          (26 U.S.C. § 7201)
                      Defendant              )
                                             )          Count Two: Failure to Pay Over Taxes
                                             )          (26 U.S.C. § 7202)


                                        INFORMATION

       At all times relevant to this Information:

                                       General Allegations

       1.      The defendant, DURVAN C. LEWIS, resided in Nantucket, Massachusetts.

       2.      LEWIS operated a commercial and residential painting business on Nantucket

under the name Durvan Lewis Painting, Inc., also known as DCL Painting, Co. LEWIS was the

sole owner of DCL Painting.

       3.      DCL Painting employed numerous individuals.

       4.      The Internal Revenue Service is an agency of the United States within the

Department of the Treasury and is responsible for enforcing and administering the United States’

tax laws.

                                  The Federal Tax Requirements

       5.      LEWIS operated DCL Painting as an S-Corporation. For federal tax purposes, S-

Corporations pass corporate income (or losses) through to their shareholders, as well as certain

deductions and credits.




                                                    1
            Case 1:21-cr-10028-FDS Document 1 Filed 01/25/21 Page 2 of 6




       6.      DCL Painting was required to report to the IRS each year its annual gross receipts

or sales, expenses, and resulting income or loss on a Form 1120S, U.S. Income Tax Return for an

S Corporation. DCL Painting was not required to pay federal income taxes directly; instead, the

company’s income (or loss) was passed through to LEWIS for tax purposes.

       7.      Individual taxpayers generally are required to accurately report each year to the IRS

their income and attendant tax obligations on a Form 1040, U.S. Individual Income Tax Return.

The IRS uses Form 1040 to assess taxpayers’ tax liability. LEWIS and his spouse annually filed

Forms 1040 as a married couple filing jointly.

       8.      As an employer, DCL Painting was also required to collect and pay over federal

employment taxes. Federal employment taxes consist of two parts: (a) income taxes withheld from

employee wages and (b) Federal Insurance Contributions Act (“FICA”) taxes. FICA taxes consist

of Social Security taxes and Medicare taxes. For any given employee, one-half of the applicable

FICA taxes is withheld from the employee’s wages and the other half is paid by the employer.

Federal tax law requires employers to account for, collect, and pay over to the IRS both the

withheld taxes (i.e., the employee’s income tax withholdings and one-half of the FICA taxes) and

the taxes owed by the employer itself (i.e., the employer portion of the FICA taxes).

       9.      Employers are required to report all wages paid to employees and all federal

employment taxes on those wages on Form 941, Employer’s Quarterly Federal Tax Return. Most

employers are required to file Form 941 four times per year, for each quarter ending March 31,

June 30, September 30, and December 31. Employers are required to pay over to the IRS the

applicable federal employment taxes on the same schedule.




                                                 2
             Case 1:21-cr-10028-FDS Document 1 Filed 01/25/21 Page 3 of 6




                             Underreported Gross Receipts & Income

       10.        During the years 2014 through 2017, DCL Painting’s gross receipts were at least

$7.71 million.

       11.        LEWIS did not deposit all DCL Painting’s gross receipts into DCL Painting’s

business bank account, but instead deposited a portion of the gross receipts into his personal bank

account.

       12.        LEWIS did not report these diverted gross receipts to DCL Painting’s tax preparer,

who also prepared LEWIS’s personal tax returns. In so doing, LEWIS caused DCL Painting’s tax

preparer to report only approximately $6.17 million in gross receipts on DCL Painting’s Forms 1120S.

       13.        In turn, LEWIS also caused the tax preparer to prepare Forms 1040 for LEWIS that

underreported his income and attendant tax obligations, which forms LEWIS personally signed and

submitted in paper form.

       14.        In total, LEWIS underreported his income tax obligations by $593,407 for the years

2014 through 2017, which amount he did not pay over to the IRS. The underreporting is summarized

in the chart below:


                           2014          2015           2016            2017            Totals
 Actual Gross
 Receipts              $ 2,150,909    $ 1,818,666    $ 1,899,864     $ 1,842,405     $ 7,711,845
 Reported Gross
 Receipts              $ 1,883,054    $ 1,281,632    $ 1,444,490     $ 1,562,855     $ 6,172,031
 Unreported Gross
 Receipts              $ 267,855        $ 537,034      $ 455,374       $ 279,550     $ 1,539,814
 Additional Tax
 Due & Owing           $ 98,361         $ 205,840      $ 183,176       $ 106,030 $      593,407




                                                 3
             Case 1:21-cr-10028-FDS Document 1 Filed 01/25/21 Page 4 of 6




                  Failure to Withhold Employment Taxes on Wages Paid in Cash

       15.      For the tax quarter that ended on March 31, 2012, and for each of the following

quarters through the one that ended on September 30, 2019, LEWIS caused DCL Painting to pay more

than $5 million of its employees’ wages “under the table” by paying the employees in cash. LEWIS

and DCL Painting maintained a handwritten “second set of books” memorializing these cash wages.

       16.      As a result of LEWIS’s actions, DCL Painting did not report these cash wages on Forms

941, nor did DCL Painting pay over to the IRS the employment taxes owed on the cash wages. The

following chart summarizes the unreported cash wages and the employment taxes owed:


               Year          Unreported Cash Wages          Employment Taxes Not Paid

               2012                 $ 291,165                         $ 88,223
               2013                 $ 621,202                        $ 188,224
               2014                 $ 766,365                        $ 232,208
               2015                 $ 772,535                        $ 234,078
               2016                 $ 636,405                        $ 192,831
               2017                 $ 607,891                        $ 184,191
               2018                 $ 786,018                        $ 214,583
               2019                 $ 575,486                        $ 157,108
             (Q1-Q3)
              Totals:              $ 5,057,064                      $ 1,491,445




                                                 4
             Case 1:21-cr-10028-FDS Document 1 Filed 01/25/21 Page 5 of 6




                                         COUNT ONE
                                          Tax Evasion
                                       (26 U.S.C. § 7201)

         The United States Attorney charges:

       17.        The United States Attorney re-alleges and incorporates by reference paragraphs

1 through 16 of this Information.

       18.         Between on or about January 1, 2015 and September 2016, in the District of

Massachusetts and elsewhere, the defendant,

                                     DURVAN C. LEWIS,

willfully attempted in any manner to evade and defeat income tax due and owing by him to the

United States of America for the calendar year 2015 by committing the following affirmative acts,

among others: (a) diverting gross receipts from DCL Painting to his personal bank account; (b)

failing to inform his tax preparer of the diverted gross receipts; (c) preparing and causing to be

prepared, and signing and causing to be signed, a false and fraudulent U.S. Income Tax Return for

an S Corporation, Form 1120S, for Durvan Lewis Painting, Inc., reporting gross receipts of

$1,218,632 for the calendar year 2015, which was submitted to the Internal Revenue Service.

         All in violation of Title 26, United States Code, Section 7201.




                                                5
             Case 1:21-cr-10028-FDS Document 1 Filed 01/25/21 Page 6 of 6




                                          COUNT TWO
                                    Failure to Pay Over Taxes
                                        (26 U.S.C. § 7202)

       The United States Attorney further charges:

       19.        The United States Attorney re-alleges and incorporates by reference paragraphs

1 through 16 of this Information.

       20.        From on or about October 1, 2014 through on or about January 31, 2015, in the

District of Massachusetts and elsewhere, the defendant,

                                      DURVAN C. LEWIS,

a person required to collect, account for and pay over any tax, willfully failed to collect, account

for, and pay over to the Internal Revenue Service the federal income taxes required to be withheld

and the Federal Insurance Contributions Act taxes due and owing to the United States on behalf

of Durvan Lewis Painting, Inc. and its employees for the quarter ending December 31, 2014.

         All in violation of Title 26, United States Code, Section 7202.

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                              By:    _______________________
                                                     JAMES R. DRABICK
                                                     Assistant U.S. Attorney



Date: January 25, 2021




                                                 6
